Per Curiam.
The proceedings in this case, and the main questions involved, are like those in Berles v. Comstock, 104 Mich. 129. The learned counsel for appellant concede that that decision is adverse to their contention, but ask us to overrule it, as well as the case of Lee v. Kalamazoo Circuit Judge, 101 Mich. 406. The validity of the statute was fully discussed in those cases, and we see no reason for overruling them.
*640Plaintiff brought suit in the circuit court on a promissory note executed by the defendant. Issue was duly joined, and, upon the inquest under the rule, no defense was interposed, but defendant consented to judgment, and the costs were taxed by consent in open court. By mistake, the clerk entered the judgment as if taken upon default. After the execution was returned unsatisfied, and this proceeding was commenced, the mistake was discovered. Thereupon the court, upon proper motion, amended the judgment entry nunc pro tunc. The amendment was authorized by sections 7633 and 7635, £ How. Stat. The mistake in no sense prejudiced defendant, or affected the validity of the proceedings under the execution.
Judgment affirmed.